DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 31 August 2021 was filed after the mailing date of the Notice of Allowance on 02 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Note
3.	This corrected notice of allowance serves to note that the IDS submitted on 31 August 2021 was considered by the examiner.

Claim Status
4.	Claims 1-6, 8-17, and 20-22 are pending.
5.	Claims 1-6, 8-17, and 20-22 are allowed.

EXAMINER’S AMENDMENT
6.	Authorization for this examiner’s amendment was given in an interview with Anthony P. Venturino on 14 July 2021.

Claim 1 is amended from: 
“A flat gypsum board comprising: a board core layer comprising set gypsum; a front paper cover sheet having an outer surface and an inner surface, the inner surface contacting a first face of the board core layer, wherein the front paper cover sheet does not have a plurality of perforations; and a back paper cover sheet having an outer surface and an inner surface, the inner surface contacting a second face of the board core layer; wherein the board core layer is disposed between the front paper cover sheet and the back paper cover sheet, and the back paper cover sheet comprises a plurality of perforations extending therethrough; and wherein the board core layer resulted from setting of an aqueous slurry comprising water and stucco between the first cover sheet and the second cover sheet, wherein the stucco comprises calcium sulfate hemihydrate, and the aqueous slurry comprises: at least 60 weight percent said calcium sulfate hemihydrate on a dry basis, about 500 parts by weight to about 3000 parts by weight chloride anion per 1,000,000 parts by weight of said calcium sulfate hemihydrate, and the water at a weight ratio of water to the calcium sulfate hemihydrate of 0.2:1 to 1.2:1, wherein the back cover sheet has a perforation coverage density ranging from about 5 perforations/in2 to about 50 perforations/in2.”
	To the following:
----A flat gypsum board comprising: a board core layer comprising set gypsum; a front paper cover sheet having an outer surface and an inner surface, the inner surface contacting a first face of the board core layer, wherein the front paper front paper cover sheet and the back paper cover sheet, wherein the stucco comprises calcium sulfate hemihydrate, and the aqueous slurry comprises: at least 60 weight percent said calcium sulfate hemihydrate on a dry basis, about 500 parts by weight to about 3000 parts by weight chloride anion per 1,000,000 parts by weight of said calcium sulfate hemihydrate, and the water at a weight ratio of water to the calcium sulfate hemihydrate of 0.2:1 to 1.2:1, wherein the back paper cover sheet has a perforation coverage density ranging from about 5 perforations/in2 to about 50 perforations/in2.-----

	Claim 8 is amended from:
“The gypsum board of claim 1, wherein the back cover sheet has a perforation coverage density ranging from about 12 perforations/in2 to about 25 perforations/in2.”
	To the following:
paper cover sheet has a perforation coverage density ranging from about 12 perforations/in2 to about 25 perforations/in2.-----
	
	Claim 14 is amended from:
“A method of making a flat gypsum board of claim 1, comprising: preparing an aqueous slurry comprising a mixture of water and stucco, wherein the stucco comprises calcium sulfate hemihydrate and the aqueous slurry comprises a mixture of: at least 60 weight percent of said calcium sulfate hemihydrate on a dry basis, about 500 parts by weight to about 3000 parts by weight chloride anion per 1,000,000 parts by weight of said calcium sulfate hemihydrate, and the water at a weight ratio of water to the calcium sulfate hemihydrate of 0.2:1 to 1.2:1; disposing the aqueous slurry between a front cover sheet and a back cover sheet, each cover sheet having an inner surface and an outer surface; wherein the back cover sheet comprises a plurality of perforations extending therethrough, and the aqueous slurry contacts the inner surfaces of the front cover sheet and the back cover sheet, wherein the back cover sheet has a perforation coverage density ranging from about 5 perforations/in2 to about 50 perforations/in2; 4PATENTATTORNEY DOCKET: 073068-000485setting the calcium sulfate hemihydrate to form a panel comprising a board core layer comprising calcium sulfate dihydrate; drying the panel and cutting the panel into a gypsum board having one or more pre-determined dimensions.”
	To the following:
paper cover sheet and a back paper cover sheet, each paper cover sheet having an inner surface and an outer surface; wherein the back paper cover sheet comprises a plurality of perforations extending therethrough, and the aqueous slurry contacts the inner surfaces of the front paper cover sheet and the back paper cover sheet, wherein the back paper cover sheet has a perforation coverage density ranging from about 5 perforations/in2 to about 50 perforations/in2;4PATENT ATTORNEY DOCKET: 073068-000485setting the calcium sulfate hemihydrate to form a panel comprising a board core layer comprising calcium sulfate dihydrate; drying the panel and cutting the panel into a gypsum board having one or more pre-determined dimensions.-----

	Claim 15 is amended from:
“The method of claim 14, further comprising: introducing the plurality of perforations to the back cover sheet with a wallboard perforating apparatus.”
	To the following:
paper cover sheet with a wallboard perforating apparatus.-----

Claim 16 is amended from:
“The method of claim 14, wherein the plurality of perforations are present in the back cover sheet before the back cover sheet contacts the aqueous slurry.”
	To the following:
----The method of claim 14, wherein the plurality of perforations are present in the back paper cover sheet before the back paper cover sheet contacts the aqueous slurry.-----

Claim 17 is amended from:
“The method of claim 14, wherein the paper for the back paper cover sheet is fed from a roller with the plurality of perforations present in the back cover sheet before the back cover sheet contacts the aqueous slurry.”
	To the following:
---- The method of claim 14, wherein the paper for the back paper cover sheet is fed from a roller with the plurality of perforations present in the back paper cover sheet before the back paper cover sheet contacts the aqueous slurry.-----

Election/Restrictions
7.	Claims 1-6, 8-13, and 20-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14-17 are directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
8.	Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 16 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
9.	Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
10.	Claims 1-6, 8-17, and 20-22 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: 
12.	The closest prior art is Boehnert modified by Green, as evidenced by Agarwal (all cited previously in the Final Office Action mailed 23 April 2021). Boehnert teaches a gypsum board (Paragraph [0001]) comprising: a board core layer (“core of set gypsum” – Paragraph [0022]) comprising set gypsum (Paragraph [0022]). Regarding the gypsum board being flat, a gypsum prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Example 4 from Boehnert
Ingredient
Quantity
Dry Basis Weight Percent
Calcium sulfate hemihydrate
3000 g1
97.7% - 98.8%
Other Additives
35-71 g1
1.2% - 2.3%
Chloride Ions
0-1.0 weight % (0-10000 ppm)2
-
Water
3000 g (3 L)1
-

1 Paragraph [0085]
2 Table 10
13.	Boehnert does not teach that the back paper cover sheet comprises a plurality of perforations extending therethrough. Boehnert and Green both teach on paper covered gypsum materials. Green teaches a back paper cover sheet comprising a plurality of perforations (Claim 1; Figures 1 and 2). It would have been obvious, before the effective filing date, to modify the gypsum board taught by Boehnert with the perforated back paper cover taught by Green, as a perforated paper cover promotes the drying of the board during processing; perforations allow passage of water therethrough (Green, Col.1, lines 52-55) and such perforations promote drying  within an acceptable time period in a kiln with the substantial reduction or prevention of the formation of blisters, bubbles, or delamination of the facer (Agarwal, Paragraph [0038]), as evidenced by Agarwal, which also teaches on paper covered gypsum materials, which is a desirable manufacturing outcome.
14.	Boehnert modified by Green teaches the added feature of each perforation defines an opening ranging from about 0.005 inches to about 0.1 inches (1/32” ~ 0.03 inches – Col. 2, Lines 34-38), which renders the instant range prima facie obvious. Id.
15.	The combination of Boehnert and Green, however, fails to teach or suggest a coverage density of the perforations. In the previous office action of record, filed on 10 November 2020, the examiner relied on the teachings of Dugan (cited previously in the Final Office Action mailed 23 April 2021) to teach said perforation density. Dugan, in fact, does teach a coverage density of at least 7.33 perforations/in2, which would render obvious the range of perforation density for Claim 1.
16.	The examiner submits that for at least the following reasons Dugan is inappropriate to modify the teachings of Boehnert modified by Green to arrive at the instant invention: 
Dugan teaches the perforations extend through both the front and back paper cover sheet as well as the gypsum core (Figure 2). While perforation through the gypsum core does not render Dugan inappropriate for modifying Boehnert and Dugan, the perforations extending through both cover sheets is not taught by Boehnert nor Green, and, in fact, teaches away from instant claim 1 as amended, as claim 1 recites perforations through only the back paper cover.
Dugan further teaches that the perforated cover sheets are further laminated (Figure 2; Claim 12), and while lamination does not preclude Dugan from being applied in combination, the examiner submits that it would not be obvious to an ordinarily skilled artisan in the gypsum wallboard art to provide such a structure to a conventional gypsum wallboard, which Boehnert is drawn to.
17.	Therefore, since the prior art alone, or in combination, fails to teach coverage density, Claims 1-6, 8-17, and 20-22 are allowed.
18.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
19.	Applicant’s arguments and amendments, see Remarks, Page 6, filed on 08 July 2021, with respect to the 35 USC 112(b) rejections of Claim 2 has been fully considered and is persuasive. Specifically, the amendment to provide sufficient antecedent basis in Claim 2 has obviated the previous indefiniteness. The rejections of Claim 2 has been withdrawn. 


Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                
/JOHN D SCHNEIBLE/Examiner, Art Unit 1784